Exhibit 10.1

 

MGP INGREDIENTS, INC.
AGREEMENT AS TO AWARD OF RESTRICTED SHARES
GRANTED UNDER THE NON-EMPLOYEE
DIRECTORS’ RESTRICTED STOCK PLAN

 

Date of Grant: October 22, 2010

 

Time of Grant: Close Market

Restricted Shares

 

In accordance with and subject to the terms and restrictions set forth in the
MGP Ingredients, Inc. Non-Employee Directors’ Restricted Stock Plan (the “Plan”)
and this Agreement, MGP INGREDIENTS, INC., a Kansas corporation (the “Company”),
hereby grants to the Director named below (“Participant”) the number of
Restricted Shares of Common Stock of the Company as set forth below:

 

Participant: John R. Speirs

Number of Restricted Shares under the Plan:   1,373

 

NOW, THEREFORE, the Company and the Participant hereby agree to the following
terms and conditions:

 

1.                                      Issuance of Restricted Shares.  The
shares described above are being issued by the Company to the Participant as
restricted shares pursuant to the terms and provisions of the Plan, a true copy
of which is attached hereto as Exhibit A and incorporated herein by reference. 
Upon the execution of this Agreement, the Company shall issue in the
Participant’s name the aggregate number of restricted shares described above,
subject to the provisions of the Plan requiring that such certificate or
certificates be held in the custody of the Company.

 

2.                                      Vesting in Restricted Shares.  Subject
to the provisions of the Plan, restricted shares shall vest in the Participant
upon the Participant’s completion of three (3) full years of service on the
Board of Directors of the Company (“Vesting Period”) commencing on October 22,
2010.  The restricted shares issued to the Participant shall be forfeited to the
Company if the Participant resigns as a director during his or her term and
prior to the end of the Vesting Period.  The restricted shares are subject to
accelerated vesting as provided in the Plan.

 

3.                                      Restriction on Transfer. The Participant
may not sell, assign, transfer, pledge, hypothecate, or otherwise dispose of any
restricted shares to any other person or entity during the Vesting Period.  Any
disposition or purported disposition made in violation of this paragraph shall
be null and void, and the Company shall not recognize or give effect to such
disposition on its books and records.

 

4.                                       Legend on Certificates.  In order that
all potential transferees and others shall be put on notice of this Agreement
and so long as the risk of forfeiture exists under the Plan, each certificate
evidencing ownership of the restricted shares issued pursuant to the Plan (and
any replacements thereto) shall bear a legend in substantially the following
form:

 

--------------------------------------------------------------------------------


 

“The shares evidenced by this Certificate have been issued pursuant to the MGP
Ingredients, Inc. Non-Employee Directors’ Restricted Stock Plan and a related
agreement (the “Agreement”) between the Company and the registered holder.  The
holder’s rights are subject to the restrictions, terms and conditions of the
Plan, which restricts the transfer of the shares and subjects them to forfeiture
to the Company under the circumstances referred to in the Agreement.  This
legend may be removed when the holder’s rights to the shares vest under the
Plan.”

 

5.             Controlling Provisions.  The provisions of the Plan shall apply
to the award made under this Agreement.  In the event of a conflict between the
provisions of this Agreement and the Plan, the provisions of the Plan will
control.

 

IN WITNESS WHEREOF, this Instrument has been executed as of this 25th day of
October, 2010.

 

 

MGP INGREDIENTS, INC.

 

 

 

 

By:

[g179131kgi001.jpg]

 

 

Timothy W. Newkirk

 

 

President and Chief Executive Officer

 

ACKNOWLEDGEMENT

 

I understand and agree that the Restricted Shares to be acquired by me are
subject to the terms, provisions and conditions hereof and of the Plan, to all
of which I hereby expressly assent.  This Agreement shall be binding upon and
inure to the benefit of the Company, myself, and our respective successors and
legal representatives.

 

This Agreement constitutes the entire agreement between the parties with respect
to the subject matter hereof, and may not be modified, amended, renewed or
terminated, nor may any term, condition or breach of any term or condition be
waived, except in writing signed by the parties sought to be bound thereby.  Any
waiver of any term, condition or breach shall not be a waiver of any term or
condition of the same term or condition for the future or any subsequent
breach.  In the event of the invalidity of any part or provision of this
Agreement, such invalidity shall not affect the enforceability of any other part
or provision of this Agreement.

 

Signed this 26th day of October, 2010.

 

 

[g179131kgi002.jpg]

 

Signature of Participant

 

2

--------------------------------------------------------------------------------